UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 July 15, 2014 Date of Report (Date of Earliest Event Reported) HEWLETT-PACKARD COMPANY (Exact name of registrant as specified in its charter) DELAWARE 1-4423 94-1081436 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3, PALO ALTO, CA (Address of principal executive offices) (Zip code) (650)857-1501 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On July 15, 2014, Ralph V. Whitworth resigned as a member of the Board of Directors (the “Board”) of Hewlett-Packard Company (“HP”), effective on July 16, 2014.Mr. Whitworth served as the Chairman of the Board on an interim basis, as Chairman of the Finance and Investment Committee, as a member of the HR and Compensation Committee and as a member of the Nominating, Governance and Social Responsibility Committee. The Board will discussappointing a new Chairman of the Board at its next Board meeting. Item 7.01. Regulation FD. A copy of HP’s press release announcing changes to the Board is attached hereto as Exhibit 99.1.The information in Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 and shall not be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended. Item 9.01. Financial Statements and Exhibits. Exhibit Number Description Exhibit 99.1 Press release, dated July 15, 2014, entitled “Ralph Whitworth Resigns from HP’s Board of Directors to Focus on Personal Health Concerns”(furnished herewith). 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HEWLETT-PACKARD COMPANY DATE:July 15,2014 By: /s/ Rishi Varma Name: Rishi Varma Title: Senior Vice President, Deputy General Counsel and Assistant Secretary 3 EXHIBIT INDEX Exhibit Number Description Exhibit 99.1 Press release, dated July 15, 2014, entitled “Ralph Whitworth Resigns from HP’s Board of Directors to Focus on Personal Health Concerns”(furnished herewith). 4
